DETAILED ACTION
This action is in reply to papers filed 9/13/2021. Claims 1, 3, 5, 8, 11, 14-15, 29, 40, 42, 44-45, 53-54, 78 and 85-97 are pending and examined herein.

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/13/2021 has been entered.
 
    Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the as-filed specification. 

                                                                    Withdrawn Rejection(s)
The 112 (b) rejection of claim 78 is withdrawn in view of the amendments to claim 78. Specifically, Applicant has amended the claim such that it now has clarity. 
The 35 U.S.C §102(a)(1)/(a)(2) rejection of claims 1, 3, 5, 11, 14-15, 29, 40, 42, 44, 54, 78 and 85-87 as anticipated by Kim et al. (PgPub US20150125952A1, Published 5/7/2015) is withdrawn in view of amendments to claim 1. Particularly, independent claim 1 has been amended to recite, inter alia, “…directing a cell culture medium continuously at a first fluid flow rate between two separate patterned texture substrate surface...” The underlined recitation is not disclosed in Kim et al.  Examiner notes that the Kim reference was cited for both a 102 type rejection and a 103 type rejection. The 102 type rejection is withdrawn. As noted below, the 103 type rejection is maintained. 
The 35 U.S.C §102(a) rejection of claim 88 as being unpatentable over Forgacs et al. (PgPub US20130029008A1, Published 1/31/2013, Filed 7/26/2012) in view of Zeng et al. (Scientific Reports volume 4, Article number: 5424 (2014)) is withdrawn in view of amendments to claim 88. Particularly, Applicant has amended claim 88 to recite, inter alia, “separating the comestible meat produce……as a substantially intact cell sheet using fluidic shear stress.” The combination of the cited references do not teach this limitation. 
The 35 U.S.C §102(a)(1)/(a)(2) or 103 (a) rejection of claim 89 as anticipated by or, in the alternative, obvious over Kim et al. (PgPub US20150125952A1, Published 5/7/2015) is withdrawn in view of amendments made to independent claim 89. Particularly, the claim has been amended to recite, inter alia, “…separating the comestible meat product from the patterned texture substrate using a fluid flow parallel to the patterned texture substrate.” The underlined recitation is not disclosed or taught in Kim et al. 


					Maintained Rejection(s)
Applicant’s arguments, filed 9/13/2021, with respect to the 35 U.S.C §103 (a) rejection of claims 1, 3, 5, 11, 14-15, 29, 40, 42, 44, 54, 78 and 85-87 as obvious over Kim et al. (PgPub US20150125952A1, Published 5/7/2015) have been fully considered, but they are not found persuasive. Applicant’s arguments will be addressed following maintained rejection. 
Applicant’s arguments, filed 9/13/2021, with respect to the 35 U.S.C §103(a) rejection of claim 8 as being unpatentable over Kim et al. (PgPub US20150125952A1, Published 5/7/2015) as applied to claims 1, 3, 5, 11, 14-15, 29, 40, 42, 44, 54, 78 and 85-87 above, and further in view of Vein (PgPub US20050084958A1, Published 4/21/2005) have been fully considered, but they are not found persuasive. Applicant’s arguments will be addressed following maintained rejection. 
Applicant’s arguments, filed 9/13/2021, with respect to the 35 U.S.C §103(a) rejection of claim 45 as being unpatentable over Kim et al. (PgPub US20150125952A1, Published 5/7/2015) as applied to claims 1, 3, 5, 11, 14-15, 29, 40, 42, 44, 54, 78 and 85-87 above and further in view of Cha et al. (Biomaterials Research (2017) 21:1) have been fully considered, but they are not found persuasive. Applicant’s arguments will be addressed following maintained rejection. 
 Applicant’s arguments, filed 9/13/2021, with respect to the 35 U.S.C §103(a) rejection of claim 53 as being unpatentable over Kim et al. (PgPub US20150125952A1, Published 5/7/2015) as applied to claims 1, 3, 5, 11, 14-15, 29, 40, 42, 44, 54, 78 and 85-87 above and further in view of Charest et al. (Biomaterials Volume 28, Issue 13, May 2007, Pages 2202-2210) have been fully considered, but they are not found persuasive. Applicant’s arguments will be addressed following maintained rejection. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 8, 11, 14-15, 29, 40, 42, 44-45, 53-54, 78 and 85-97 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1,  88 and 89 recite, inter alia, applying a plurality of non-human cells selected from, inter alia, extracellular matrices. An extracellular matrix (ECM) is not a cell. Indeed, it is well known in the art that the ECM is a three-dimensional network consisting of extracellular macromolecules and minerals, such as collagen, enzymes, glycoproteins and hydroxyapatite that provide structural and biochemical support to surrounding cells. Claims 3, 5, 8, 11, 14-15, 29, 40, 42, 44-45, 53-54, 78, 85-87 and 90-97 are included in this rejection as they depend from one of claims 1, 88 and 89.
Claims 86 and 87 are separately rejected as being indefinite. Claim 86 is drawn to the method of claim 1, further comprising a first substrate comprising at least one of the patterned texture substrate surfaces adjacent to a nonpatterned texture substrate surface. This recitation is problematic. Particularly, the inclusion of the phrase ‘further comprising’ renders the claim further comprise a first substrate comprising the at least one patterned texture substrate surface? The phrase ‘further comprising’ indicates that the step of claim 86 is subsequent to the step(s) performed in claim 1. It is unclear how claim 86, as recited, is performed after claim 1.  Claim 87 is included in this rejection as it depends from claim 86.
Claim 97 is separately rejected as being indefinite. Claim 97 recites “The method of claim 1, further comprising directing the cell culture medium between the two separate patterned texture substrate surfaces at a second fluid flow rate different from the first fluid flow rate.” This claim is problematic. At the outset, the inclusion of the phrase ‘further comprising’ renders the claim confusing. This is because the end result of performing the steps of method claim 1 is a separated comestible meat product from the two patterned texture substrate surface. Thus, subsequent to this, why would a cell culture medium be directed between the two substrate surfaces (as recited in claim 97) when the comestible meat product is already separated from the substrate surfaces (claim 1)?  To put it another way, how does directing cell culture medium between two surfaces further limit the preparation of a comestible meat product when the meat product is already separated from the two surfaces?
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Prior Art Rejection 1
Claims 1, 3, 5, 11, 14-15, 29, 40, 42, 44, 54, 78 and 85 remain and new claim 90 is rejected under 35 U.S.C. 103 as obvious over Kim et al. (PgPub US20150125952A1, Published 5/7/2015). Although maintained, the rejection has been updated to reflect amendments to the claims.  

Claim interpretation: (1) In the absence of an explicit definition in the specification, per MPEP 2111.01 (I), under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. In the absence of an explicit definition in the as-filed specification, the Examiner has interpreted the phrase “comestible meat product” as a muscle tissue that is suitable for consumption by a subject.

Regarding claim 1 (in-part), Kim et al. teach a method of making a muscle tissue composition, the method comprising: contacting skeletal muscle cells and fibroblasts (i.e. ‘the cells’) derived from livestock animals (as in claim 14 and claim 15) (Pg. 30, para. 298-299; Pg. 34, para. 339; Pg. 5, para. 43) for at least 3 days (as in claim 11) (Pg. 57, para. 692) with a polymer substrate comprising a nanotextured array of parallel grooves (i.e. channels)  (as in claim 29, claim 40, claim 42 and claim 44 (in-part)) and ridges that organizes the cells in an claim 1.  In one embodiment, Kim teaches the method includes a step of stacking a plurality of polymer structures/substrates to produce a multi-layer scaffold (Pg. 20, para. 190). Further, with respect to the newly added limitation recited in claim 1~  directing a cell culture medium continuously at a first fluid flow rate between two separate patterned texture substrate surfaces, such a step would have been prima facie obvious in view of Kim. As indicated above, Kim teaches culturing a plurality of polymer structures/substrates to produce a multi-layer scaffold which would necessarily require use of a device, such as a pipette, that would discharge medium at a flow rate. The flow rate is reasonably interpreted to be continuous as one of ordinary skill in the art of cell culture would have found it obvious to fully submerge the plurality of polymer structures/substrates in culture medium in order to supply cells on the uppermost polymer structures/substrates with nutrients needed for growth. This would require a steady stream of culture medium with stoppage occurring only after the structures/substrates are fully submerged. 
Moreover, it would have been obvious for Kim to ‘direct the cell culture medium’ between the stacked substrates in order to provide nutrients to the cells seeded on the grooved surface of the substrates. Given the appearance of the substrate of Kim, the stacking of such substrates would necessarily provide for a gap between the patterned textured surfaces (i.e. channels/grooves) (as in claim 90). This is because, as shown in Fig. 5 copied in-part below, the substrate is not flat, consisting of both grooves and ridges. When the substrates are 

                                                     
    PNG
    media_image1.png
    232
    198
    media_image1.png
    Greyscale
  
Further, and with regards to claim 78, Kim teaches the nanotextured substrates can be coated with a thermoresponsive polymer, which can be used to create detachable skeletal muscle sheets that can be stacked to form 3D muscle grafts with anisotropy maintained at individual sheet level (Pg. 7, para. 64). With respect to claim 44, which is drawn to wherein at least one of the patterned substrate surface comprises a channel having a predetermined direction comprising one or more of a radial, circular, non-linear, spot and cross-hatched pattern, in In reDaley, the Courts held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. See 
With respect to claim 85, Kim teaches the exact spatial structure of the nanotextured array of parallel grooves and ridges can be changed by altering the features of a polydimethylsiloxane (PDMS) stamp used for microcontact printing and/or by printing multiple times at different angles. Moreover, with respect to the limitation ‘growing of cells to form the comestible meat product on the second substrate’; this limitation is not interpreted to mean that a comestible meat product cannot also be grown on the first substrate. The transitional phrase ‘comprising’ recited in claim 85 is inclusive and does not exclude unrecited elements or steps. See MPEP 2111.03. As such, because Kim teaches growing the muscle tissue on a substrate, the limitation is taught by Kim. 
As shown in Fig. 30A (Pg. 52, para. 644), the cell sheet detaches as an intact cell sheet (as in claim 5). As for claim 3, it is well known in the art that the extracellular matrix of animal cells holds cells together to form a tissue and allow tissues to communicate with each other. Insofar as Kim teaches an intact cell sheet and/or derivation of muscle tissue, this limitation is taught by Kim. Further, Kim teaches the substrates are scalable and can be used individually in a dish or incorporated for multiplex analysis, e.g., in a multiwell format (as in claim 54) (Pg. 2, para. 14).
Examiner notes that although Kim does not ipsis verbis teach the skeletal muscle cells and fibroblasts form a comestible meat product, absent an explicit definition in the as-filed specification, and when taken with the ordinary customary meaning, Kim teaches a comestible meat product because Kim teaches the production of muscle tissue derived from livestock. Such a tissue is reasonably considered to be a comestible meat product. 
Accordingly, Kim anticipates, or in the alternative, makes obvious the claimed invention. 

Applicant’s Arguments/Response to Arguments 
Applicant argues: Kim fails to teach or suggest each and every limitation of amended claim 1. For example, Kim fails to teach or suggest at least "directing a cell culture medium continuously at a first fluid flow rate between two separate patterned texture substrate surfaces." What Kim does teach is that "the cells can be seeded onto nanotextured substrates as described herein. This is generally accomplished by simply adding as suspension of the cells to a dish or wells of a multi well plate comprising the nanotextured substrate, generally with an appropriate tissue culture medium." (See, paragraph [0335]). Kim's teaching of "simply adding" tissue culture medium is silent with respect to how tissue culture medium is added. For instance, Kim fails to contemplate directing tissue culture medium at a particular location (e.g., between two separate patterned texture substrate surfaces) and Kim further fails to contemplate that the medium is delivered continuously at a first fluid flow rate.
In Response: Applicant’s arguments have been fully considered, but they are not found persuasive. With respect to Applicant’s argument that Kim fails to teach directing a cell culture medium continuously at a first fluid flow rate between the substrate surfaces, Examiner disagrees. This is because this limitation would have been prima facie obvious. As noted above, one of ordinary skill in the art of cell culture would have found it obvious to provide a continuous stream of medium over and through the multi-layer substrate of Kim until said substrate is fully submerged in medium.  Furthermore, one of ordinary skill in the art of cell culture would have ensured that the medium passed in-between the substrates of the stacked to provide nutrients to the cells seeded on the channels/grooves of the substrate of Kim.  
Accordingly, the rejection is maintained. 



Prior Art Rejection 2

Claim 8 remains rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (PgPub US20150125952A1, Published 5/7/2015) as applied to claim 1, 3, 5, 11, 14-15, 29, 40, 42, 44, 54, 78 and 85 above, and further in view of Vein (PgPub US20050084958A1, Published 4/21/2005). Examiner notes that no specific arguments were brought forth by Applicant. 
The teachings of Kim et al. are relied upon as detailed above. However, Kim fails to teach positioning the textured substrate in a bioreactor (as in claim 8).
Before the effective filing date of the claimed invention, Vein taught a non-human tissue engineered meat product and a method for producing such meat product. Vein adds that the meat product comprises muscle cells that are grown ex vivo and is used for food consumption. Additionally, Vein notes that the muscle cells may be grown and attached to a support structure and may be derived from any non-human cells (Abstract). For scaled up production, Vein suggest the preferred method is to use a bioreactor (as in claim 8
Accordingly, for the purposes of scaling up the comestible meat produced in Kim et al., one of ordinary skill in the art would have found it prima facie obvious to use a bioreactor, as taught by Vein. 
Thus, the claimed invention was prima facie obvious. 

Prior Art Rejection 3
Claim 45 remains rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (PgPub US20150125952A1, Published 5/7/2015) as applied to claims 11, 3, 5, 11, 14-15, 29, 40, 42, 44, 54, 78 and 85 above and further in view of Cha et al. (Biomaterials Research (2017) 21:1, previously cited). Examiner notes that no specific arguments were brought forth by Applicant.

The teachings of Kim et al. are relied upon as detailed above. However, Kim et al. fails to teach the patterned texture substrate surface has a random spatial distribution pattern (as in claim 45).
Before the effective filing date of the claimed invention, Cha et al. taught the topographical cue is major influence on skeletal muscle cell culture because the structure is highly organized and consists of long parallel bundles of multinucleated myotubes that are formed by differentiation and fusion of myoblast satellite cells. Towards this end, Cha and colleagues fabricated scaffolds that provide biocompatible and extracellular matrix (ECM)-mimetic environments via electrospun nanofiber and PEG hydrogel micro patterning (Pg. 1, ‘Abstract: Background’). Note that the Examiner is interpreting the PEG hydrogel as ‘the substrate’ and the surface of the substrate to comprise the fibers. Interpretation of the fibers as on the surface of the substrate.  In the figure below, note that ‘a’ represents perpendicular aligned fibers, ‘b’ represents parallel aligned fibers and ‘c’ represents random aligned fibers.


    PNG
    media_image2.png
    150
    627
    media_image2.png
    Greyscale


Cha observed greater proliferation in randomly aligned fibers (as in claim 45) than fibers that were parallel or perpendicularly aligned (Pg. 3, Col. 2, para. 2). Additionally, on randomly aligned fibers, Cha observed cellular alignment (Pg. 4, Col. 1, para. 1) and expression of MHC, a late stage differentiation marker for myogenesis (Fig. 6). 
When taken with the teachings of Kim et al., one of ordinary skill in the art would have found it prima facie obvious to modify the substrate of Kim et al. such that nanofibers, randomly aligned, are integrated into the grooves/ridges of the substrate of Kim. The skilled artisan would have found it prima facie obvious to make this modification because Cha observed greater proliferation of skeletal myocytes when substrate-integrated fibers were randomly aligned. One of ordinary skill in the art would have been motivated to make this modification in order to receive the expected benefit of faster tissue growth. Thus, for this purpose, the skilled artisan would have found it prima facie obvious. 
Prior Art Rejection 4
Claim 53 remains and new claim 91 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (PgPub US20150125952A1, Published 5/7/2015) as applied to claims 1, 3, 5, 11, 14-15, 29, 40, 42, 44, 54, 78 and 85 above and further in view of Charest et al. (Biomaterials Volume 28, Issue 13, May 2007, Pages 2202-2210). Examiner notes that no specific arguments were brought forth by Applicant.

The teachings of Kim et al. are relied upon as detailed above. However, Kim et al. fails to teach the patterned texture substrate surfaces is arranged in a three-dimensional lattice with one or more additional substrates (as in claim 53) or wherein the two separate wherein the two separate patterned texture substrate surfaces are arranged in a three-dimensional lattice (as in claim 91).
Before the effective filing date of the claimed invention, Charest et al. analyzed the alignment and differentiation of myoblast cells adherent to surfaces having model chemistries and microtopographical patterns. Charest notes that while the patterns strongly influenced cellular alignment, they did not modulate expression of differentiation marker proteins in C2C12 myoblasts (Abstract; Pg. 2209, Col. 1, para. 1). Topographic patterns consisted of embossed ridges and grooves or arrays of holes (i.e. recess) (see Fig. 1 and 3, respectively, below).  Note that the Examiner is interpreting the arrays of holes, as represented in Fig. 3, as a 3D lattice (as in claim 53 and claim 91). Fig. 1 provides support that the holes are three-dimensional. 

    PNG
    media_image3.png
    711
    1098
    media_image3.png
    Greyscale
                
    PNG
    media_image4.png
    243
    212
    media_image4.png
    Greyscale

Charest adds that cells aligned to grooves, with groove width modulating orientation, and preferentially orientated parallel to rows of holes. Moreover, Charest adds that none of the patterns significantly modulated cell density or differentiation as examined through sarcomeric myosin and acetylcholine receptor expression. Charest concludes that the results indicate that 
It would have been obvious to one of ordinary skill in the art to substitute the grooved/ridges substrate of Kim for the substrate comprising an array of holes, as taught in Charest, with a reasonable expectation of success because Charest observed that cells aligned to both configurations- grooves/ridges and an array of holes. 
Thus, in this regard, the substitution for a grooved/ridged substrate for a substrate comprising a recessed substrate in a 3D lattice would have yielded predictable results. It is noted that when substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  

Prior Art Rejection 5

Claims 88-89 and 93-96 are rejected under 35 U.S.C. 103 as being unpatentable over Forgacs et al. (PgPub US20130029008A1, Published 1/31/2013, Filed 7/26/2012, previously cited) and further in view of Willem Visser et al. (Biophys J. 2015 Jan 6; 108(1): 23–31.) and Besenbacher et al. (PgPub US20080208351A1, Published 8/28/2008).

   
Regarding claim 88, in-part, and claim 89, in-part, Forgacs et al. teach a method of preparing a comestible meat product (Pg. 5, para. 38), comprising: applying a plurality of cattle (Pg. 7, para. 55) myocytes, such as skeletal myocytes, and endothelial cells (Pg. 2, para. 14) to a plurality of patterns on the substrate, wherein, in one embodiment, the patterns are elongated grooves/ridges (i.e. channels) (Pg. 11, para. 87); growing the cells on the patterned texture substrate to form the comestible meat product (Pg. 5, para. 39); and separating the comestible meat product from the patterned texture substrate (Pg. 12, para. 104). Note that Forgacs specifically teaches the multicellular bodies (comestible meat product) have become adhered and/or cohered to the extent necessary to allow moving and manipulating the layer intact (Pg. 12, para. 102). As for claim 95, it is well known in the art that the extracellular matrix of animal cells holds cells together to form a tissue and allow tissues to communicate with each other. Insofar as Forgacs teaches an intact cell sheet and/or derivation of muscle tissue, this limitation is taught by Forgacs. Regarding claim 96, in-part, Forgacs teaches the width is in the range of about 300 microns to about 1000 microns (Pg. 11, para. 87).
However, Forgacs fails to teach the multicellular bodies are separated using fluid shear stress (as further in claim 88). 
Before the effective filing date of the claimed invention, Willem Visser et al. taught exposing a cell-covered surface to shear stress (as further in claim 88) exerted by a microjet in order to determine the cell detachment characteristics and to quantitatively determine the cell adhesion strength. Shear stress is defined as a force per unit area, acting parallel to an infinitesimal surface element (as further in claim 89). See attached ‘What is Fluid Mechanics’ at Pg. 1/3. Moreover, Willem Visser teach cell detachment is monitored in real time. Willem Visser collective detachment in the form of cell sheets is observed for high cell densities Indeed, Willem Visser adds that real-time visualization of cell detachment in the dynamic regime shows that cells detach either cell-by-cell or by collectively (for which intact parts of the monolayer detach as cell sheets (i.e. cell layers) (as in claim 94) (Pg. 24, Col. 1, para. 1; Abstract). Given that comestible meat product of Forgacs comprises different cell types, Willem Visser in view of Forgacs meets the limitations of claim 93. Further, Willem Visser adds that endogenously produced proteins, provides protein-protein interactions between the cells which keep the cells adhered/fused to one another (Pg. 28, Col. 2, para. 1) (as in claim 95). Concluding, Willem Visser teach the jet impingement technique opens new avenues in the field of tissue regeneration, particularly as a tool to produce cell sheets that can be used to generate microtissues in a controlled self-assembly approach.
And although Forgacs teaches some dimensions of the patterned texture, Forgacs fails to teach the depth of each patterned texture is in the range of about 500 microns to about 1000 and the patterned textures are separated by at least about 5 µm (as further in claim 96).
Before the effective filing date of the claimed invention, Besenbacher al. taught a micro-textured substrate device comprising a plurality of features such as protrusions (Abstract; Pg. 6, para. 83). In one embodiment, Besenbacher teaches the maximum distance, or gap, between any micrometer scale feature and its nearest neighbor is between about 1 μm-12 μm (Pg. 6, para. 86). Additionally, Besenbacher teaches the structures has a depth of 1000 μm (Pg. 6, para. 88) (as further in claim 96
When taken with the teachings of Willem Visser et al., wherein Willem Visser et al. teaches a jet impingement method of detaching intact cell sheets, one of ordinary skill in the art would have been sufficiently motivated to apply the technique of detachment to the multicellular spheroids of Forgacs. The skilled artisan would have been sufficiently motivated to make such a modification because Forgacs explicitly teaches producing an intact cell layer. Thus, for the purposes of removing the intact sheet of Forgacs, the modification would have been prima facie obvious. Moreover, one of ordinary skill would have found it prima facie obvious to use the periodicity and depth taught by Besenbacher for the substrate taught by Forgacs because Besenbacher teaches said dimensions are suitable for cell growth. 

Prior Art Rejection 6
Claim 92 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (PgPub US20150125952A1, Published 5/7/2015) as applied to claims 1, 3, 5, 11, 14-15, 29, 40, 42, 44, 54, 78 and 85 above and further in view of Willem Visser et al. (Biophys J. 2015 Jan 6; 108(1): 23–31.).
The teachings of Kim et al. are relied upon as detailed above. And although Kim makes obvious directing culture medium to the substrate at a first fluid flow rate, Kim fails to teach separating the comestible meat product comprises directing a fluid at the at least one of the patterned texture substrate surfaces at a second fluid flow rate higher than the first fluid flow rate.
Before the effective filing date of the claimed invention, Willem Visser et al. taught a method of removing intact cell sheets wherein said method comprises exposing a cell See Abstract; Pg. 25, Col. 1, para. 1 ‘Cell detachment experiments’).
When taken with the teachings of Willem Visser et al., one of ordinary skill in the art of cell culture would have found it prima facie obvious to, in comparison to a flow rate to add culture medium to a cells on a substrate, use a flow rate that is higher to detach cells from a substrate. This is because the purpose of the first and second flow rates are different. One of ordinary skill in the art would know that adding media to cells is a fragile task in which care must be taken so as to not dislodge the cells from the surface of the substrate. In contrast, Willem Visser makes clear that a jet stream flow- where the term ‘jet’ is defined as a rapid stream of liquid forced out of a small opening- is required to detach the cells from the substrate.  
Thus, the claim would have been prima facie obvious. 


Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632